Case: 17-11840    Date Filed: 11/22/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-11840
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:16-cr-00258-RBD-KRS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                             versus

LAUREN D. DIAZ,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (November 22, 2017)

Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Diaz’s plea agreement is GRANTED. See United States v. Bushert, 997

F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it
               Case: 17-11840     Date Filed: 11/22/2017    Page: 2 of 2


was made knowingly and voluntarily); United States v. Grinard-Henry, 399 F.3d

1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the

right to appeal difficult or debatable legal issues or even blatant error).




                                           2